internal_revenue_service number release date index number ---------------------- -------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-115225-09 date date grantor ----------------------- ------------------------------------------------------------ beneficiary ---------------------- ------------------------------------------------------------ a company z y dear ------------- ------------------------ ------------------------------ -------- -- this is in response to a letter dated date submitted by your authorized representative requesting rulings under sec_671 through of the internal_revenue_code the information submitted states that grantor proposes to create a_trust trust for the benefit of beneficiary under the terms of trust_beneficiary will serve as the investment trustee of trust a will serve as the distribution trustee of trust and company will serve as the administrative trustee of trust collectively trustees a will have no beneficial_interest in trust the distribution trustee will be authorized but not required to distribute income or corpus of trust to beneficiary beneficiary will have the power during his lifetime to direct the net_income and or principal of the trust to be paid over or applied for beneficiary’s benefit but only to the extent necessary for beneficiary’s health education maintenance or support this power will not lapse additionally beneficiary will have the power to withdraw any property assigned transferred or delivered to the extent constituting a direct or indirect transfer for federal plr-115225-09 gift_tax purposes by grantor to the trustees this power will lapse each calendar_year in an amount equal to the greater of dollar_figurez or y of the value of the corpus of the trust upon beneficiary’s death all of the income and principal of trust will be distributed either outright or in trust to such person or persons other than beneficiary grantor their estates their creditors and the creditors or their estates and or qualified charitable organizations as beneficiary may appoint by beneficiary’s will if beneficiary does not exercise this power the distribution trustee shall select one or more qualified charitable organizations for the distribution of the income and principal of trust grantor is not a beneficiary under the trust and has no interest under the trust trust provides that no income or principal of trust may be paid or appointed for the benefit of grantor or grantor’s spouse or to pay premiums on insurance policies on the life of grantor and or grantor’s spouse trust further provides that neither grantor nor grantor’s spouse may act as a trustee of trust and that no more than one-half of trustees of trust may be related or subordinate parties to grantor within the meaning of sec_672 trust further provides that grantor does not intend to be treated under subpart e of part i of subchapter_j as the owner of trust trust further provides that neither grantor nor any other nonadverse_party as that term is defined in sec_672 shall have the power to purchase exchange or otherwise deal with or dispose_of trust’s principal or income for less than adequate_consideration or borrow any of trust’s principal or income without adequate interest or security trust further provides that no person other than a united_states_person shall have the authority to control any substantial decision within the meaning of sec_7701 of any trust created an held under trust no court other than a court within the united_states shall exercise primary supervision over the administration of any trust created and held under trust grantor and beneficiary represent that trust will be a domestic_trust within the meaning of sec_301_7701-7 of the procedure and administration regulations sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 though specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust plr-115225-09 under sec_675 and applicable regulations the grantor is treated as the owner of any portion of a_trust if under the terms of the trust agreement or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiary of the trust sec_677 provides in general that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor's spouse held or accumulated for future distribution to the grantor or the grantor's spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor's spouse sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income there from in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_679 generally provides that a united_states_person who directly or indirectly transfers property to a foreign_trust shall be treated as the owner for his taxable_year of the portion of such trust attributable to such property if for such year there is a united_states_beneficiary of any portion of such trust accordingly based solely on the facts and representations submitted we conclude that grantor is not an owner of trust under sec_671 an examination of trust reveals none of the circumstances that would cause grantor or any other person to be treated as the owner of any portion of trust under sec_673 sec_674 sec_676 sec_677 or sec_679 we further conclude that an examination of trust reveals none of the circumstances that would cause administrative controls to be considered exercisable primarily for the benefit of grantor or any other person under sec_675 thus the circumstances attendant on the operation of trust will determine whether grantor or any other person will be treated as the owner of any portion of trust under sec_675 this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office with responsibility for such examination we further conclude that beneficiary will be treated as the owner of trust for federal_income_tax purposes under sec_671 and sec_678 before and after the lapse of beneficiary’s power_of_withdrawal with regard to any transfer to trust plr-115225-09 except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion under any provision of chapter sec_11 sec_12 and of the code pursuant to a power_of_attorney on file a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely bradford r poston senior counsel branch passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
